Ehrlich, Ch. J.
Where the objection that a complaint does not state facts sufficient to constitute a cause of action is not *194taken until the trial, the allegations are not subject to as close a criticism as upon demurrer.
It is sufficient if the complaint in some form contains the elements essential to a cause of action. Disbrow v. Harris, 122 N. Y. 362; Zabriskie v. Smith, 13 id. 332; Sanders v. Soutter, 126 id. 193; Clark v. Crego, 51 id. 646. The complaint, EberaEy construed, makes out a complete cause of action, and the case was properly sent to the jury on the evidence. It was intelligently submitted, and the proofs sufficiently warrant the result arrived at. There is no merit in the exceptions.
It follows that the judgment appealed from must be affirmed, with costs.
McCarthy, J., concurs.
Judgment affirmed.